*696OPINION
By KUNKLE, J.
Without attempting to quote further from either the evidence or the trust deed wó think the record fairly discloses that this was a special deposit made by the Society of Mary for the sole purpose defined in’ the deed of trust, namely, the payment of the maturing bonds and the interest upon the entire series due November 1st.
We are also of opinion that under §§710-164, 710-165, etc., etc. GC, that the trust company is controlled by the terms set forth in the deed of trust; that the deed of trust defines the rights and the duties of the respective parties. The Society of Mary was not in charge of or responsible for the method of bookkeeping which may have been adopted by the trust company. We think under the weight of authority, The Society of Mary had a right to rely upon the provisions of the trust deed and that the lower court properly found that the said deposit of the plaintiff below was a special deposit for a specific purpose and was entitled to preference over the general creditors of the trust company.
Finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
HORNBECK, PJ, and BARNES, J, concur'. ,